Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 13-17, 19-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 2016/0213230, hereinafter “Adair”) in view of Shahinian et al. (US 2011/0115882, hereinafter “Shahinian”) and further in view of Irion et al. (US 2008/0081947, hereinafter “Irion”).
As to claims 1, 22 and 23, Adair discloses a stereoscopic imaging apparatus comprising: 
a tubular housing (distal end 16 of tube 18, Figs.1a,1b,2a) configured to be inserted into a confined space, the tubular housing including a bore extending through the housing (inner space within distal end 16 including space within inner tube 20, Fig.1b);
an image sensor (array of pixels of image sensor 40, Fig.2a, [0051]) mounted on a sensor circuit substrate (substrate of image sensor 40 that accommodates pixel array, [0067]) sized to be received within the bore (shown to be inserted into bore in Fig.1b), the image sensor including a plurality of light sensitive elements (array of pixels as mentioned above) on a face oriented to capture respective images of an object field and to generate image data (image sensor 40 generates image signals according to field of view of lens system 42, Fig.2b, [0055]); 

wherein the sensor circuit substrate (part of 40) and plurality of processing circuit substrates (50,60) are connected via interconnects configured to carry signals between image signal processing circuitry on each of the processing circuit substrates (pin connectors 62, Fig.2b, electrically couple the substrates, [0058]), the interconnects facilitating arranging the processing circuit substrates in back-to-back configuration in which each successive circuit substrate is stacked axially behind a preceding circuit substrate within the bore of the tubular housing (see Fig.2b).
Adair fails to disclose a second image sensor adjacently mounted on the same substrate as the first image sensor and oriented to capture images of an object field from a different perspective viewpoint to the first image sensor in order to generate image data including 3D information.  Shahinian teaches that it is known to arrange first and second image sensors adjacently mounted on the same substrate (image pixel areas 132,134, on first side of a substrate of FPA 130, Figs.1A,1B, ,[0070],[0080]) in the distal end of an endoscope (located in main bore 160 of distal end 170 of endoscope 100, Fig.1A, [0068]) and oriented to capture images of an object field from different perspective viewpoints in order to generate image data including 3D 
Although Adair discloses that the circuit substrates are connected to form a back-to-back, stacked configuration (see Fig.2b), Adair further fails to disclose that the circuit substrates are connected with flexible interconnects that facilitate folding of the circuit substrates into the back-to-back, stacked configuration.  However, Shahinian teaches, as an alternative to stacked image sensor and processing substrates using axially aligned interconnects (connection bumps 370, Fig.3C, [0081], connection image sensor substrate 330 and processor substrates 360’) similar to what Adair shows, that the substrates can be connected using a flexible substrate so as to fold into the back-to-back, stacked configuration (see folded substrate 380, Fig.3D, [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have interconnected the circuit substrates of Adair flexible interconnects since such is a known alternative to axially aligned connection pins, as taught by Shahinian, for providing the equivalent function of allowing the circuit substrates to be configured in a back-to-back, stacked configuration.

	As to claim 3, each of the image sensors includes imaging optics disposed in front of the respective faces of each of the image sensors and configured to capture light from the object field to form an image on the respective image sensor--In making the modification as proposed above with respect to claim 1, it would have been obvious to provide each image sensor with its own imaging optics disposed in front of the image sensor faces, as taught by Shahinian (see dual objective 112/116 and 122/126 Fig.1A, [0069]) for providing respective dedicated right and left image channels since Shahinian evidences that this arrangement is suitable for the predictable result of stereoscopic image formation.

	As to claim 5, the sensor circuit substrate is pivotally mounted to capture light from an off-axis object field (as set forth above with respect to claim 1).
	As to claim 6, the actuator is operably configured to cause a rod to advance or retract to cause angular movement of the sensor circuit substrate about the longitudinal axis (as set forth above with respect to claim 1, Irion teaches a control rod 32 to pivot the circuit substrate).
	As to claim 7, the range of angles comprise angles of between about 0 and about 30 degrees with respect to the longitudinal axis (see Figs.5A-C in Irion, a range of 180 degrees ([0072])). 
	As to claim 8, the actuator comprises one of a linear piezoelectric actuator, a rotary piezoelectric motor or a control link (as set forth above with respect to claim 1).
	As to claim 13, the tubular housing (distal end 16) is attached to a distal end of an elongate sheath (tube 18, distal end 16 attached to remainder of tube 18, Figs.1a,2a) including a bore extending through the sheath (space within tube 18, Fig.1b), and wherein the output is connected to a cable extending along the bore of the elongate sheath for connection to the host system (note cable 26 extending proximally through bore, Fig.1b).

	As to claim 15, Adair further discloses a plurality of optical fibers (light fibers 22) extending through the bore of the elongate sheath (Fig.1b) and the bore of the tubular housing and terminating at the end of the tubular housing (fibers 22 terminate at distal end of 16, Fig.1b), the plurality of optical fibers configured to channel light from a proximally located light source for illuminating the object field (illuminate the surgical site, [0052], be transmitting light from a proximally located light source, mentioned in [0060]).
	As to claim 16, the sensor circuit substrate and processing circuit substrates are sized to occupy a central portion of the bore (shown to be inserted into inner tube 20, Fig.1b), and wherein the plurality of optical fibers are routed through a peripheral portion of the bore with respect to the circuit substrates (fibers 22 are circumferentially located around the substrates, Fig.1b).
	As to claim 17, the tubular housing includes a generally circular cross section (Fig.1b).
	As to claim 19, Adair in view of Shahinian discloses a robotic surgery system comprising the apparatus of claim 1 (see discussion of claim 1 above) wherein the tubular housing is configured to be inserted into a body cavity of a patient (Adair-[0003]; Shahinian-[0063]).
As to claim 20, the image signal processing circuitry comprises circuitry configured to provide image processing functions for conditioning the image signals produced by the respective image sensors and circuitry configured to convert the conditioned image signals into a data stream suitable for transmission to the host system (video processing circuitry on the .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 2016/0213230, hereinafter “Adair”) in view of Shahinian et al. (US 2011/0115882, hereinafter “Shahinian”) and Irion et al. (US 2008/0081947, hereinafter “Irion”), as set forth above with respect to claim 1, and further in view of Fujimori (US 2006/0264083).
Adair in view of Shahinian, as set forth above with respect to claim 1, makes obvious the use of flexible, foldable interconnects between the circuit substrates (Shahinian shows this schematically in Fig. 3D), but fails to disclose the particulars, and specifically that the plurality of substrates are connected end-to-end via the flexible substrates to facilitate the folding in a back-to-back z-fold configuration.  However, Fujimori evidences that it is known in the art to connect a plurality of substrates in an end-to-end arrangement in order to allow folding of the circuit substrates  into a back-to-back z-fold configuration (see end-to-end connection of circuit substrates 10, 30, 40, 50, 60 via flexible interconnects 11, 12, 41, 54 in Fig.2, to allow for a back-to-back, z-fold configuration as shown in Fig.1).  Since Adair in view of Shahinian fails to provide the particulars of the back-to-back circuit substrate arrangement, it would have been obvious to one of ordinary skill in the art to have use any suitable arrangement known in the art, as taught by Fujimori, in order to provide the predictable result of forming the circuit substrates into a back-to-back, axially stacked arrangement.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 2016/0213230, hereinafter “Adair”) in view of Shahinian et al. (US 2011/0115882, hereinafter .
	Adair teaches outputting the video image stream along a shielded (coaxial) cable (cable 33, which extends to distal end and is analogous to cable 26, provides a coaxial shield for image single conductor 49, [0059]) and without a teaching otherwise, the skilled artisan would assume that a second shielded cable would be required to transmit the second processed video stream when modified to include a second image sensor, as proposed above with respect to claim 1.  However, Adair fails to disclose the specifics of how the video transmission wires are connected to the proximal most processing substrate, and particularly that connection includes first and second coaxial connectors on the proximal most processing substrate.  Refaeli et al. teaches that it is known to mount coaxial connectors on a substrate to allow for connection of signal transmission lines to the substrate (see coaxial connectors 142, Fig.6, [0023],[0016]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided coaxial connectors for connection of the video signal lines of Adair to the processing substrates since such connectors would allow for easier connection of the lines, as opposed to other methods such as soldering or bonding.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 2016/0213230, hereinafter “Adair”) in view of Shahinian et al. (US 2011/0115882, hereinafter “Shahinian”), Irion et al. (US 2008/0081947, hereinafter “Irion”) and Refaeli et al. (US 2013/0258621, hereinafter “Refaeli”), as set forth with respect to claim 12 above, and further in view of Grubner et al. (US 2018/0054605, hereinafter “Grubner”).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair et al. (US 2016/0213230, hereinafter “Adair”) in view of Shahinian et al. (US 2011/0115882, hereinafter “Shahinian”) and Irion et al. (US 2008/0081947, hereinafter “Irion”), as set forth above with respect to claim 1,and further in view of Belhe et al. (US 2011/0009690, hereinafter “Belhe”).
	Adair, as set forth above with respect to claim 17, fails to disclose the specific diameter of the tubular housing (distal end 16 of the endoscope), and particularly as having a diameter of about 10 mm.  Belhe teaches that the outside diameter of a typical endoscope to be placed in the body is in the range of 8 mm to 12 mm ([0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the Adair endoscope to have a diameter that is known to be suitable for its intended purpose of being placed in the body.
Double Patenting
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Applicant amends claim 1 with limitations pulled from original claims 5 and 6 and concludes that the combined teachings of Adair, Shahinian, Fujimori, Irion, Refaeli, Grubner, and Belhe fail to anticipate or render obvious the recitations of amended claim 1.  However, Applicant fails to provide any reasons for such conclusion or point out any error in the Examiner’s rejection of claims 5 and 6 as set forth in the previous Office Action.  Therefore, as set forth above, the Examiner maintains the rejections previously set forth with respect to claims 1-8 and 11-20.  New claims 22-23 are substantially similar to claim 1 and are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795